TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00547-CR


Darrell Baldwin, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-202452, HONORABLE FRED A. MOORE, JUDGE PRESIDING


O R D E R

		Darrell Baldwin has filed a motion for extension of time to file appellant's brief.  The
time for filing the brief was previously extended by 60 days.  We grant the motion.  Appellant's brief
is due to be filed on or before January 12, 2009.  No further extensions will be granted.
		Ordered November 21, 2008.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish